The report of a referee upon a question of fact, where the evidence is contradictory, is conclusive.
Where the declarations of a party are proved against him, what he says in his own behalf at the same time is competent but not conclusive evidence in his favor.
A witness cannot, on cross-examination, be questioned as to what he has said at other times in relation to a fact in issue in the cause, where he has not been examined by the party calling him as to such facts, and the matters inquired of are not such as could properly affect his credibilitjL
The opinion of a witness skilled in a particular art or *214trade, is competent upon a question relating to such art or trade, although prior to his examination he has abandoned its practice and engaged in other business.
(S. C., 10 N. Y. 93.)